 


110 HR 6804 IH: Families and Small Business Energy Tax Relief Act of 2008
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6804 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mr. Courtney (for himself and Mr. Murphy of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals a temporary refundable credit for the cost of natural gas, home heating oil, and propane, to allow small businesses, farmers, and fishermen a credit for motor and other fuel costs, and to increase the credit for nonbusiness energy property and make it permanent, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Families and Small Business Energy Tax Relief Act of 2008. 
2.Temporary refundable credit against income tax for natural gas, heating oil, and propane costs of individuals 
(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special application) is amended by adding at the end the following new section: 
 
6431.Temporary refundable credit against income tax for natural gas, heating oil, and propane costs of individuals 
(a)General ruleIn the case of an individual, there shall be allowed as a credit against the tax imposed by subtitle A for the taxable year an amount equal to the lesser of— 
(1)50 percent of the amount of the taxpayer’s residential energy costs for such taxable year, or 
(2)$750 ($1,500 in the case of a joint return). 
(b)Income limitation 
(1)In generalThe amount allowable as a credit under subsection (a) for any taxable year (without regard to this subsection) shall be reduced (but not below zero) by an amount which bears the same ratio to the amount so allowable as— 
(A)the excess (if any) of the taxpayer's adjusted gross income over $75,000 ($150,000 in the case of a joint return), bears to 
(B)$10,000 ($20,000 in the case of a joint return). 
(2)Determination of adjusted gross incomeFor purposes of paragraph (1), adjusted gross income shall be determined without regard to sections 911, 931, and 933. 
(c)Definitions and special rulesFor purposes of this section— 
(1)Residential energy costsThe term residential energy costs means the amount paid or incurred by the taxpayer during the taxable year— 
(A)to any utility for natural gas used in the principal residence of the taxpayer during the heating season, and 
(B)for heating oil or propane for use in the principal residence of the taxpayer. 
(2)Principal residenceThe term principal residence has the meaning given to such term by section 121. 
(3)Heating seasonThe term heating season means September, October, November, December, January, February, and March.  
(4)Special rulesThis section shall not apply to fuel used in— 
(A)any residence located outside the United States, or 
(B)any residence which is not the taxpayer’s principal place of abode throughout the heating season. 
(d)Other special rules 
(1)Individuals paying on level payment basisAmounts paid for natural gas under a level payment plan for any period shall be treated as paid for natural gas used during the portion (if any) of the heating season during such period to the extent of the amount charged for natural gas used during such portion of the heating season. 
(2)Homeowners associations, etcThis section shall apply to homeowners associations (as defined in section 528(c)(1)), members of such associations, and tenant-stockholders in cooperative housing corporations (as defined in section 216) under regulations prescribed by the Secretary. 
(3)Treatment as refundable creditFor purposes of this title, the credit allowed by this section shall be treated as a credit allowed under subpart C of part IV of subchapter A of chapter 1 (relating to refundable credits). 
(e)Application of sectionThis section shall apply to amounts paid or incurred during 2008 or 2009.. 
(b)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by striking or 6428 or and inserting , 6428, 6431, or. 
(2)The table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:  
 
Sec. 6431. Temporary refundable credit against income tax for natural gas, heating oil, and propane costs of individuals.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2007. 
3.Temporary credit against income tax for small businesses, farmers, and fishermen to offset high fuel costs 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by inserting after section 45P the following new section: 
 
45Q.Temporary credit for small businesses, farmers, and fishermen to offset high fuel costs 
(a)Allowance of creditFor purposes of section 38, the fuel cost credit determined under this section is an amount equal to 15 percent of the amount paid or incurred by the taxpayer during the taxable year for any creditable fuel used in any trade or business of the taxpayer if— 
(1)such trade or business is— 
(A)a farming business (as defined by section 263A(e)(4)), or 
(B)commercial fishing (as defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)), or 
(2)such taxpayer is a small business. 
(b)Small businessFor purposes of this section, the term small business means a corporation or partnership which meets the gross receipts test of section 448(c) for the taxable year (or, in the case of a sole proprietorship, which would meet such test if such proprietorship were a corporation), except that such section shall be applied by substituting $20,000,000 for $5,000,000 in each place it appears. 
(c)Creditable fuelThe term creditable fuel means— 
(1)gasoline, 
(2)diesel fuel, 
(3)heating oil, 
(4)propane, and 
(5)natural gas. 
(d)Application of sectionThis section shall apply to amounts paid or incurred during 2008 or 2009.. 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following: 
 
(34)the fuel cost credit determined under section 45Q(a).. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45P the following new item: 
 
 
Sec. 45Q. Temporary credit for small businesses, farmers, and fishermen to offset high fuel costs.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2007. 
4.Modifications of credit for nonbusiness energy property 
(a)Credit made permanentSection 25C of the Internal Revenue Code of 1986 (relating to nonbusiness energy property) is amended by striking subsection (g). 
(b)Increased credit for qualified oil furnaces; increase in lifetime limitation 
(1)Qualified oil furnacesParagraph (3) of section 25C(b) of such Code is amended by redesignating subparagraph (C) as subparagraph (D) and by striking subparagraph (B) and inserting the following new subparagraphs: 
 
(B)$150 for any qualified natural gas or propane furnace or hot water boiler, 
(C)$1,500 for any qualified oil furnace, and. 
(2)Lifetime limitationParagraph (1) of section 25C(b) of such Code is amended by striking $500 and inserting $4,000. 
(c)Increased credit for energy-efficient building propertySubparagraph (D) of section 25C(b)(3) of such Code, as redesigned by subsection (b), is amended by striking $300 and inserting $500. 
(d)Increased in credit percentage for building envelope componentsParagraph (1) of section 25C(a) of such Code is amended by striking 10 percent and inserting 25 percent. 
(e)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
(2)Subsection (a)The amendment made by subsection (a) shall apply to property placed in service after December 31, 2007.  
5.Outreach and weatherization assistanceSection 2605 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) is amended by adding at the end the following new subsection: 
 
(m) 
(1)There are authorized to be appropriated to the Secretary, in addition to amounts authorized under section 2602, for each fiscal year— 
(A)$204,000,000 for outreach activities described in subsection (b)(3); and 
(B)$766,000,000 for weatherization and repair activities described in subsection (k). 
(2)In any fiscal year for which amounts are appropriated pursuant to this subsection, no amounts appropriated for carrying out this title other than such amounts appropriated pursuant to this subsection may be used for the activities described in paragraph (1)(A) and (B).. 
 
